
	

113 S2736 IS: Tax Refund Theft Prevention Act of 2014
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2736
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2014
			Mr. Hatch (for himself and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to prevent identity theft related tax refund fraud, and
			 for other purposes.
	
	1.Short title; etc(a)Short titleThis Act may be cited as the Tax Refund Theft Prevention Act of 2014.(b)Amendment of 1986 CodeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is
			 expressed
			 in terms of an amendment to, or repeal of, a section or other provision,
			 the
			 reference shall be considered to be made to a section or other provision
			 of the
			 Internal Revenue Code of 1986.(c)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; etc.
					Sec. 2. Safe harbor for de minimis errors on information returns and payee statements.
					Sec. 3. Internet platform for Form 1099 filings.
					Sec. 4. Requirement that electronically prepared paper returns include scannable code.
					Sec. 5. Single point of contact for identity theft victims.
					Sec. 6. Criminal penalty for misappropriating taxpayer identity in connection with tax fraud.
					Sec. 7. Extend Internal Revenue Service authority to require truncated social security numbers on
			 Form W–2.
					Sec. 8. Improvement in access to information in the National Directory of New Hires for tax
			 administration purposes.
					Sec. 9. Password system for prevention of identity theft tax fraud.
					Sec. 10. Increased penalty for improper disclosure or use of information by preparers of returns.
					Sec. 11. Increase electronic filing of returns.
					Sec. 12. Increased real-time filing.
					Sec. 13. Limitation on multiple individual income tax refunds to the same account.
					Sec. 14. Identity verification required under due diligence rules.
					Sec. 15. Report on refund fraud.
				
			
			2.
			Safe harbor for de minimis errors on information returns and payee statements
			
				(a)
				In general
				Subsection (c) of section 6721 is amended—
				
					(1)
					by striking Exception for de minimis failure to include all required information in the heading and inserting Exceptions for certain de minimis failures,
				
					(2)
					by striking In general in the heading of paragraph (1) and inserting Exception for de minimis failure to include all required information, and
				
					(3)
					by adding at the end the following new paragraph:
					
						
							(3)
							Safe harbor for certain de minimis errors
							
								(A)
								In general
								If, with respect to an information return filed with the Secretary—
								
									(i)
									there are 1 or more failures described in subsection (a)(2)(B) relating to an incorrect dollar
			 amount, and
								
									(ii)
									no single amount in error differs from the correct amount by more than $25,
								then no correction shall be required and, for purposes of this section, such return shall be
			 treated as having been filed with all of the correct required information.
								(B)
								Exception
								Subparagraph (A) shall not apply to returns required under section 6049.(C)Regulatory authorityThe Secretary may issue regulations to prevent the abuse of the safe harbor under this paragraph,
			 including regulations providing that this subparagraph shall not apply to
			 the extent necessary to prevent any such abuse.
							.
				
				(b)
				Failure To furnish correct payee statements
				Subsection (c) of section 6722 is amended by adding at the end the following new paragraph:
				
					
						(3)
						Safe harbor for certain de minimis errors
						
							(A)
							In general
							If, with respect to any payee statement—
							
								(i)
								there are 1 or more failures described in subsection (a)(2)(B) relating to an incorrect dollar
			 amount, and
							
								(ii)
								no single amount in error differs from the correct amount by more than $25,
							then no correction shall be required and, for purposes of this section, such statement shall be
			 treated as having been filed with all of the correct required information.
							(B)
							Exception
							Subparagraph (A) shall not apply to payee statements required under section 6049.(C)Regulatory authorityThe Secretary may issue regulations to prevent the abuse of the safe harbor under this paragraph,
			 including regulations providing that this subparagraph shall not apply to
			 the extent necessary to prevent any such abuse..
			
				(c)
				Conforming amendments
				
					(1)
					Subsection (i) of section 408 is amended by striking $10 and inserting $25.
				
					(2)
					Paragraph (5) of section 3406(b) is amended—
					
						(A)
						by striking $10 both places it appears and inserting $25, and
					
						(B)
						by adding at the end the following flush text:
						
							The preceding sentence shall not apply to payments of interest to which section 6049 applies..
					
					(3)
					Subparagraphs (A) and (B) of section 6042(a)(1) are each amended by striking $10 and inserting $25.
				
					(4)
					Paragraph (2) of section 6042(a) is amended by striking $10 and inserting $25.
				
					(5)
					Paragraphs (1) and (2) of section 6044(a) are each amended by striking $10 and inserting $25.
				
					(6)
					Paragraph (1) of section 6047(d) is amended by striking $10 and inserting $25.
				
					(7)
					Subsection (a) of section 6050B is amended by striking $10 and inserting $25.
				
					(8)
					Subsection (a) of section 6050E is amended by striking $10 and inserting $25.
				
					(9)
					Paragraphs (1) and (2) of section 6050N(a) are each amended by striking $10 and inserting $25.
				
					(10)
					Paragraphs (1) and (2) of section 6652(a) are each amended by striking $10 and inserting $25.
				
					(11)
					The heading of subsection (a) of section 6652 is amended by striking $10 and inserting $25.
				
				(d)
				Effective date
				The amendments made by this section shall apply to information returns required to be filed, and
			 payee statements required to be provided, on or after the date of the
			 enactment of this Act.
			
			3.
			Internet
			 platform for Form 1099 filings
			
				(a)
				In
			 general
				Not later than 3 years after the date of the enactment of
			 this Act, the Secretary of the Treasury (or such Secretary's delegate)
			 shall make available an Internet
			 website or other electronic media, similar to the Business Services Online
			 Suite of Services provided by
			 the Social Security Administration, that will provide taxpayers access
			 to resources and guidance provided by the Internal Revenue Service and
			 will allow taxpayers to—
				
					(1)
					prepare and file (in batches of not more than 50)
			 Forms 1099,
				
					(2)
					prepare Forms
			 1099 for distribution to recipients other than the Internal Revenue
			 Service,
			 and
				
					(3)
					create and
			 maintain necessary taxpayer records.
				
				(b)
				Early
			 implementation for Forms 1099–MISC
				Not later than 1 year after
			 the date of the enactment of this Act, the Internet website under
			 subsection
			 (a) shall be available in a partial form that will allow taxpayers
			 to take the actions described in such subsection with respect to Forms
			 1099–MISC required to be filed or distributed by such taxpayers.
			
			4.
			Requirement
		that electronically prepared paper returns include scannable code
			
				(a)
				In
		general
				Subsection (e) of section 6011 is amended by adding at
		the end the following new paragraph:
				
					
						(5)
						Special rule
		  for returns prepared electronically and submitted on paper
						The
		  Secretary shall require that any return of tax which is prepared
		  electronically, but is printed and filed on paper, bear a code which can, when
			 scanned, convert such return to electronic
		  format.
					.
			
				(b)
				Conforming
		amendment
				Paragraph (1) of section 6011(e) is amended by striking
		paragraph (3) and inserting paragraphs (3) and
		(5).
			
				(c)
				Effective
		date
				The amendments made by this section shall apply to returns
		of tax the due date for which (determined without regard to extensions) is after
			 December 31,
		2014.
			
			5.
			Single point of
			 contact for identity theft victims
			
				(a)
				In general
				Not later than 180 days after the date of
			 the enactment of this Act, the Secretary of the Treasury (or such
			 Secretary's delegate) shall establish new
			 procedures to ensure that any taxpayer whose return has been delayed or
			 otherwise adversely affected due to misappropriation of the taxpayer's
			 taxpayer identity (as defined in section 6103(b)(6) of the Internal
			 Revenue Code of 1986) has a single point of
			 contact who—
				
					(1)
					is an individual employee of the Internal Revenue Service, and
				
					(2)
					tracks the case of the taxpayer from
			 start to finish and coordinates with other specialized units to resolve
			 case
			 issues as quickly as possible.
				
				(b)
				Change of contact
				The procedures under subsection (a) shall provide that the single point of contact may be changed—
				
					(1)
					upon request of the taxpayer, or
				
					(2)
					in any case where the individual employee ceases employment or is otherwise unavailable for any
			 period, or a change is required to meet agency staffing needs, but only if
			 the taxpayer is notified of any such change within 5 business days.
				
			6.
			Criminal penalty
			 for misappropriating taxpayer identity in connection with tax fraud
			
				(a)
				In
			 general
				Section 7206 is amended—
				
					(1)
					by striking
			 Any person and inserting the following:
					
						
							(a)
							In
				general
							Any person
						,
				and
				
					(2)
					by adding at the
			 end the following new subsection:
					
						
							(b)
							Misappropriation of
				identity
							Any person who willfully misappropriates another
				person's taxpayer identity (as defined in section 6103(b)(6)) for
			 the purpose
				of making any list, return, account, statement, or other document
			 submitted to
				the Secretary under the provisions of this title shall be guilty of
			 a felony
				and, upon conviction thereof, shall be fined not more than $250,000
			 ($500,000
				in the case of a corporation) or imprisoned not more than 5 years,
			 or both,
				together with the costs of
				prosecution.
						.
				
				(b)
				Aggravated
			 identity theft
				Section 1028A(c) of title 18, United States Code,
			 is amended by striking or at the end of paragraph (10), by
			 striking the period at the end of paragraph (11) and inserting ;
			 or, and by adding at the end the following new paragraph:
				
					
						(12)
						section 7206(b)
				of the Internal Revenue Code of 1986 (relating to misappropriation
			 of identity in
				connection with tax
				fraud).
					.
			
				(c)
				Effective
			 date
				The amendments made by this section shall apply to offenses
			 committed on or after the date of the enactment of this Act.
			
			7.
			Extend	Internal Revenue Service authority to require truncated social security numbers on Form W–2
			
				(a)
				In general
				Paragraph (2) of section 6051(a) is amended by striking his social security number and inserting an identifying number for the employee.
			
				(b)
				Effective date
				The amendment made by this section shall take effect on the date of the enactment of this Act.
			
			8.
			Improvement in
			 access to information in the National Directory of New Hires for tax
			 administration purposes
			
				(a)
				In general
				Paragraph (3) of section 453(i) of the
			 Social Security Act (42 U.S.C. 653(i))
			 is amended to read as follows:
				
					
						(3)
						Administration of Federal tax
				laws relating to fraud
						The Secretary of the
				Treasury shall have access to the information in the National
			 Directory of New
				Hires for the sole purpose of identifying and preventing fraudulent
			 tax return filings and claims for refund under the Internal Revenue Code
			 of
				1986.
					.
			
				(b)
				Effective
			 date
				The amendment made by
			 this section shall take effect on the date of the enactment of this Act.
			
			9.
			Password system for
			 prevention of identity theft tax fraud
			(a)In generalThe Secretary of the
			 Treasury shall implement an identity theft tax fraud prevention program
			 under
			 which any individual taxpayer may elect to be provided with a unique
			 password which, as a result of such election, will be
			 required to
			 be included on any Federal tax return filed by such individual before the
			 return will be processed.  Such program shall be available not later than
			 January 1 of the first calendar year beginning on or after the date that
			 is 2 years after the date of the enactment of this Act.(b)Study and
			 reportThe Secretary of the Treasury shall conduct a study of the
			 program under subsection (a) and, not later than 3 years after the January
			 1 date under such subsection, shall report to the Committee
			 on
			 Finance of the Senate and the Committee on Ways and Means of the House of
			 Representatives on the efficacy of such program in reducing tax refund
			 fraud.
			 Such report shall include a recommendation as to whether the program under
			 subsection (a) should be made mandatory, rather than elective, for all
			 taxpayers.10.Increased
			 penalty for improper disclosure or use of information by preparers of
			 returns
			(a)In
			 generalSection 6713 is amended—
				(1)by redesignating
			 subsections (b) and (c) as subsections (c) and (d), respectively, and
				(2)by inserting
			 after subsection (a) the following new subsection:
					
						(b)Enhanced
				penalty for improper use or disclosure relating to identity theft
							(1)In
				generalIn the case of a disclosure or use described in
				subsection (a) that is made in
				connection with a crime relating to the misappropriation of another
			 person's
				taxpayer identity (as defined in section 6103(b)(6)), whether or
			 not such crime
				involves any tax filing, subsection (a) shall be applied—
								(A)by substituting
				$1,000 for $250, and
								(B)by substituting
				$50,000 for $10,000.
								(2)Separate
				application of total penalty limitationThe limitation on the
				total amount of the penalty under subsection (a) shall be applied
			 separately
				with respect to disclosures or uses to which this paragraph applies
			 and to
				which it does not
				apply.
							.
				(b)Criminal
			 penaltySection 7216(a) is amended by striking
			 $1,000 and inserting $1,000 ($100,000 in the case of a
			 disclosure or use to which section 6713(b) applies).
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 disclosures or uses after the date of the enactment of this Act.11.Increase
		electronic filing of returns(a)In generalSubparagraph (A) of section 6011(e)(2) is amended by striking 250 and inserting the applicable number of.(b)Applicable numberSubsection (e) of section 6011, as amended by this Act, is amended by adding at the end the
			 following new paragraph:(6)Applicable
				numberFor purposes of paragraph (2)(A), the applicable number
				is—(A)in the case of returns and statements relating to calendar years before 2015, 250,(B)in the case of
				returns and statements relating to calendar year 2015, 100,(C)in the case of
				returns and statements relating to calendar year 2016, 50, and(D)in the case of
				returns and statements relating to calendar years after 2016,
				20..(c)Returns filed
			 by a tax return preparer(1)In generalSubparagraph (A) of section 6011(e)(3) is
			 amended to read as follows:(A)In generalThe Secretary shall require that—(i)any individual income tax return, and(ii)any return or statement under subpart B, C, or E of part III of this
			 subchapter,which is prepared by a tax return preparer
			 be filed on magnetic media. The Secretary may waive the requirement of the
			 preceding sentence if the Secretary determines, on the basis of an
			 application by the tax return preparer, that the preparer cannot meet such
			 requirement based on technological constraints (including lack of access
			 to the Internet)..(2)Conforming amendmentParagraph (3) of section 6011(e) is amended by striking subparagraph (B), and by redesignating
			 subparagraph (C) as subparagraph (B).(d)Effective
		datesThe amendments made
		by this section shall apply to returns the due date for which (determined
		without regard to extensions) is after December 31, 2014.12.Increased
			 real-time filing
			(a)Accelerated
			 filing of forms W–2 and W–3
				(1)In
			 generalSection 6071 is amended by redesignating subsection (c)
			 as subsection (d), and by inserting after subsection (b) the following new
			 subsection:
					
						(c)Returns
				relating to employee wage informationReturns and statements made
				under sections 6051 and 6052 shall be filed on or before February
			 15 of the
				year following the calendar year to which such returns
				relate.
						.
				(2)Conforming
			 amendmentSubsection (b) of section 6071 is amended by striking
			 subparts B and C and inserting section 6053 and subpart
			 B.
				(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 returns and statements relating to calendar years beginning after the date
			 of
			 the enactment of this Act.
				(b)Accelerated
			 filing for certain forms 1099
				(1)In
			 generalSubsection (c) of section 6071, as amended by subsection (a),
			 is amended—
					(A)by striking
			 wage
			 information in the heading and inserting
			 wage information and
			 Forms 1099–MISC, and
					(B)by inserting
			 , and any return which is filed on Form 1099–MISC, after
			 6052.
					(2)Conforming
			 amendmentSubsection (b) of section 6071, as amended by this Act,
			 is amended by striking section 6053 and subpart B of part III of this
			 subchapter and inserting subpart B of part III of this
			 subchapter (other than returns filed on Form 1099–MISC).
				(3)Effective
			 dateThe amendments made by this subsection shall apply to returns
			 relating to calendar years beginning after December 31, 2014.
				(c)Study regarding
			 administrative implementationNot later than
			 January 1, 2017, the Secretary of the Treasury
			 shall report to the Committee on Finance of the Senate and the Committee
			 on
			 Ways and Means of the House of Representatives including—
				(1)a recommendation
			 of whether the due dates for filing Forms W–2 and W–3 with the Internal
			 Revenue
			 Service and the Social Security Administration should be accelerated to
			 January
			 31 to match the due date for furnishing copies of such forms to the
			 recipient
			 of the reported income,
				(2)recommendations
			 for processes—
					(A)to match the
			 information reported on Forms W–2 and Forms 1099–MISC for the effective
			 processing of returns and accurate determination of refunds, and
					(B)to correct errors
			 on such documents, and(3)any other  recommendations such Secretary may have for accelerating information reporting,
			 including the identification of any other forms that should be due on an
			 accelerated schedule in order to prevent tax refund fraud.13.Limitation on
			 multiple individual income tax refunds to the same account
			(a)In
			 generalNot later than 180
			 days after the date of enactment of this Act, the Secretary of the
			 Treasury
			 shall issue regulations that restrict the delivery or deposit of multiple
			 individual income
			 tax
			 refunds from the same tax year to the same individual account or mailing
			 address.
			(b)ExceptionThe regulation promulgated under subsection
			 (a) shall provide that the restrictions shall not apply in cases and
			 situations
			 where the Secretary of the Treasury determines there is not a likelihood
			 of tax
			 fraud.14.Identity verification required under due diligence rules(a)In generalSubsection (g) of section 6695 is amended by adding at the end the following new sentence: Such due diligence requirements shall include a requirement that such preparer verify (in such
			 manner and with such documentation as the Secretary shall provide) the
			 identity of the taxpayer with respect to such return or claim for refund..(b)Effective dateThe amendment made by this section shall apply to returns or claims for refund filed after December
			 31, 2014.15.Report on refund fraudNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the
			 Secretary of the Treasury (or the Secretary's delegate)  shall report to
			 the Committee on Finance of the Senate and the Committee on Ways and Means
			 of the House of Representatives on the extent and nature of fraud
			 involving the use of a misappropriated taxpayer identity with
			 respect to claims for refund under the Internal Revenue Code of 1986
			 during the preceding completed income tax filing season, and  the
			 detection, prevention, and enforcement
			 activities
			 undertaken by the Internal Revenue Service with respect to such fraud,
			 including—(1)the development of fraud detection filters and how they are or may be updated and improved;(2)the effectiveness of fraud detection activities, and the ways in which such effectiveness is
			 measured; and(3)the methods by which such Service categorizes of refund fraud, and the amounts of fraud that are
			 associated with each category.
